Citation Nr: 0125300	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  98-00 568A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a skin disorder, due to use of Quinapril.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a loss of hair under the arms, due to use of Quinapril.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a loss of energy, due to use of Quinapril.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a six-month loss of equilibrium, due to use of Quinapril.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, denying the veteran's claim to 
reopen for entitlement to service connection for 
hypertension.  Following the submission of a notice of 
disagreement in August 1997, wherein the veteran also 
requested that his claims folder be transferred to the RO in 
Philadelphia, Pennsylvania, he was issued a statement of the 
case in October 1997 and his appeal as to that issue was 
later perfected during January 1998.  

Received by the RO from the veteran in November 1997 were his 
claims for entitlement to VA compensation under 38 U.S.C.A. 
§ 1151 for a skin disorder (claimed as hives), a loss of hair 
under the arms, a loss of energy, and a six-month loss of 
equilibrium, all due to prescribed use of Quinapril.  It is 
noted parenthetically that the amendments to 38 U.S.C.A. 
§ 1151 implemented by § 422(a) of Pub. L. No. 104-204, the 
Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act of 
1997, 110 Stat. 2874, 2926 (1996) require a showing of 
negligence or fault on the part of VA or an event not 
reasonably foreseeable for entitlement to § 1151 benefits for 
claims filed on or after October 1, 1997.  Such claims were 
denied by the RO in a rating decision of January 1999 as not 
well grounded.  A notice of disagreement was then entered in 
March 1999, followed by issuance of a statement of the case 
in April 1999.  The RO by deferred rating decision of August 
1999 determined that the submission to the RO of a VA Form 1-
646, Statement of Accredited Representative in an Appealed 
Case, dated in August 1999, constituted a substantive appeal 
as to the § 1151 issues.  The RO's certification of those 
issues for the Board's review followed.

During the course of an RO hearing in November 1999, the 
veteran initially raised the issue of his entitlement to 
service connection for asthma and such claim was denied as 
being not well grounded by an RO decision in July 2000.  A 
notice of disagreement as to such denial was received by the 
RO in August 2000 and a statement of the case was provided to 
the veteran and his representative in October 2000.  A VA 
Form 9, Appeal to the Board of Veterans' Appeals, as to the 
asthma issue was received by the RO in December 2000 along 
with a duplicate copy of a sick call treatment record 
compiled in November 1955, but without a waiver of initial 
consideration by the RO.  As such document was previously 
considered by the RO in the context of this claim, actions 
under Chairman's Memorandum 01-01-10) (May 2, 2001) for 
solicitation of a waiver of RO consideration, or remand to 
the RO for initial consideration under 38 C.F.R. § 20.1304, 
are unnecessary.  A Board hearing in Washington, DC, was 
later afforded the veteran in April 2001, at which time 
additional evidence was received into the record in 
conjunction with a written waiver of initial consideration by 
the RO.


REMAND

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

Based on the aforementioned changes in the law and 
regulations, it is evident that the basis for the RO's denial 
of § 1151 benefits for various disorders in January 1999 and 
its denial of service connection for asthma in July 2000 no 
longer exists.  As such changes were not in effect when the 
RO entered the aforementioned decisions, it has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the VCAA and corresponding 
regulations.  As well, the veteran has not been informed of 
the VCAA provisions that may have applicability to the issues 
herein presented, and he therefore may have been denied the 
opportunity to formulate appropriate argument on appeal to 
the Board.  It thus would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time regarding the claims for service 
connection for asthma or § 1151 benefits for various 
entities.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No.16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

It is noted, too, that the veteran in a VA Form 21-4138, 
Statement in Support of Claim, received by the RO in August 
2000 timely filed a request for another RO hearing as to his 
claim for service connection for asthma, as well as the other 
matters addressed at a prior RO hearing in November 1999.  
While it is evident that veteran subsequently requested and 
was afforded a Board hearing, no action was ever taken by the 
RO regarding the hearing request of August 2000, nor does the 
record indicate that the veteran withdrew such hearing 
request.  

As well, further attempts to obtain records pertaining to 
medical treatment referenced by the veteran as having been 
received, beginning in 1956, for treatment of asthma are 
needed.  Also, the veteran must be afforded the opportunity 
of submitting evidence with which to establish the existence 
of chronic disability involving a skin disorder (claimed as 
hives), hair loss under arms, loss of energy, and loss of 
equilibrium (there being conflicting statements from the 
veteran as to the permanency of the foregoing) and a direct, 
causal relationship between such entities and his prescribed 
use of Quinapril for treatment of his hypertension.  

Regarding the veteran's claim to reopen for service 
connection for hypertension, it is apparent that the RO 
initially adjudicated such claim under the test for 
determining the materiality of evidence originally set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991); namely, that 
evidence was found to be material when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim.  Such test was, 
however, rejected by the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) in favor of the test outlined in 3.156(a); that 
is, whether the newly presented evidence is so significant 
that it must be considered to decide fairly the claim.  It is 
noted that the correct standard was adopted by the RO in its 
supplemental statements of the case issued to the veteran in 
March 1999 and in February and April 2000.

That notwithstanding, the veteran has indicated that his 
hypertension originated in service and that he received 
private medical treatment for hypertension from Doctors King 
and Grossman as early as 1954 and in years following.  In 
connection with the claim to reopen filed in July 1997, it is 
noted that the RO has attempted to contact Dr. King on two 
occasions, but without any response.  Dr. Grossman was also 
contacted by the RO in October 1997, and despite the veteran 
having noted that he had been treated regularly by such 
physician in 1965 and in years thereafter, the only record 
received from Dr. Grossman was that relating to a single 
office visit in November 1997.  No further attempt is shown 
by the RO to obtain any additional records from Dr. Grossman 
or an explanation as to why only a single report of medical 
care was provided.  Records also appear to be missing from a 
private treating physician, Dr. Montiel, of Audubon, New 
Jersey, and with respect to an emergency room visit during 
1992 at Lourdes Medical Center in Camden, New Jersey.  Under 
these circumstances, further development actions are found to 
be in order.  

As well, in hearing testimony provided by the veteran in 
November 1999 and April 2001, he indicated that, following 
his discharge from service, he had attempted to obtain 
employment in March 1956 at Campbell's Soup Company in 
Camden, New Jersey, but was rejected from such employment due 
to findings of high blood pressure on a physical examination.  
The veteran indicated that he had attempted to obtain the 
record of the March 1956 examination, but was told that such 
record had not been saved.  Further efforts by VA in an 
attempt to obtain such record directly from the employer are 
deemed to be in order.  It is noted as well that the veteran 
has not to date provided any information as to whether 
hypertension was revealed on any physical examination or 
testing by any of his former employers, such as Link-Belt 
(Philadelphia, Pennsylvania), ALMV Shades, or Chrysler 
Corporation (Newark, Delaware), as listed on the report of a 
VA examination in December 1965.  Further clarification from 
the veteran and the retrieval of available medical records 
compiled by any of his former employers are needed.  

As additional medical examination may be indicated, the 
veteran is hereby advised of the importance of appearing for 
such evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2001).

Inasmuch as further development is necessary, and so that 
full compliance with the VA's duty-to-assist obligation and 
the VCAA may be achieved, this matter is REMANDED to the RO 
for completion of the following actions:

1.  The RO, upon obtaining clarification 
from the veteran as to his continued 
desire for another RO hearing, should, if 
so requested by the veteran, schedule the 
veteran for an RO hearing with respect to 
each of the issues identified on the title 
page of the instant document in connection 
with his hearing request of August 2000.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and the corresponding regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), as well 
as the regulatory changes, are fully 
complied with and satisfied.

3.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim of entitlement to service 
connection for asthma; his claim to 
reopen for entitlement to service 
connection for hypertension; and his 
claims for VA compensation under 
38 U.S.C.A. § 1151 for a skin disorder 
(claimed as hives), hair loss under the 
arms, a loss of energy, and a loss of 
equilibrium, all due to the prescribed 
use of Quinapril, including medical data 
and/or opinions as to the existence of 
current disability, causes thereof, and 
date of onset, as well as lay statements 
by witnesses, family members, or others.  
The RO should also advise the veteran of 
his right to submit any additional 
argument and/or evidence in support of 
such claims and that evidence may be of a 
lay or medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow service 
persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals and/or 
institutions where evaluation and/or 
treatment were received for asthma, 
hypertension, a skin disorder (claimed as 
hives), hair loss under the arms, loss of 
energy, and/or a loss of equilibrium 
before, during, and after his discharge 
from military service.  Such may include 
evaluation or treatment by Doctors King, 
Grossman, Montiel, as well as Lourdes 
Medical Center and any former employer 
from whom medical assistance may have 
been sought.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request, including but not 
limited to copies of complete clinical 
records relating to treatment afforded by 
Doctors King, Grossman, Montiel, and by 
Lourdes Medical Center and any former 
employer.  All VA treatment records, not 
already on file, must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  All 
records, once obtained, must then be 
added to the claims folder.

5.  Thereafter, the veteran is to be 
afforded a VA medical examination by a VA 
pulmonologist for the purpose of 
determining the correct diagnosis and 
etiology of the veteran's asthma.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  Any indicated diagnostic 
studies, including pulmonary function 
testing, must also be accomplished if 
deemed warranted by the examiner.  All 
established diagnoses are then to be 
fully set forth.  

It is requested that the examining 
physician offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that the 
veteran's asthma, if any, had 
its onset during his period of 
active duty or is otherwise the 
result of an in-service event?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

6.  Thereafter, the RO should ascertain 
whether competent medical evidence has 
been provided as to the existence of 
current disability involving a skin 
disorder (claimed as hives), hair loss 
under the arms, a loss of energy, and a 
loss of equilibrium.  In the event that 
such is shown as to one or more of the 
foregoing entities, then the RO should 
afford the veteran a VA medical 
examination limited to those disabilities 
for which a showing of current disability 
has been made in order to determine its 
relationship to the veteran's prescribed 
use of Quinapril.  The veteran's claims 
folder in its entirety is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All established diagnoses are 
then to be fully set forth.  

It is requested that the examining 
physician offer a professional opinion, 
with full supporting rationale, as to 
each of the following:  

(a)  Whether it is at least as 
likely as not that the 
veteran's skin disorder 
(claimed as hives), hair loss 
under the arms, loss of energy, 
or loss of equilibrium, if 
shown to be currently in 
existence, is due to or the 
result of the veteran's 
prescribed use of Quinapril on 
or about March 7, 1996?

(b)  Whether it is at least as 
likely as not that the 
veteran's skin disorder 
(claimed as hives), hair loss 
under the arms, loss of energy, 
or loss of equilibrium, if 
shown to be currently in 
existence, is representative of 
an aggravation of an existing 
disease or injury as a result 
of the veteran's prescribed use 
of Quinapril, beginning on or 
about March 7, 1996?  The 
examiner should incorporate 
into the response furnished the 
reasons he/she agrees or 
disagrees with the statement 
provided by a VA medical 
professional on March 1, 2000, 
that the veteran's eczematous 
dermatitis was probably 
exacerbated by a drug rash to 
Quinapril.  

(c)  Is it at least as likely 
as not that the prescribed use 
of Quinapril by VA, beginning 
on or about March 7, 1996, was 
the result of its carelessness, 
negligence, lack of proper 
skill, error in judgment, or 
similar instance of fault, or, 
in the alternative, was the 
occurrence of any of any skin 
disorder (claimed as hives), 
hair loss under the arms, loss 
of energy, or loss of 
equilibrium an event not 
reasonably foreseeable based on 
the prescribed use of 
Quinapril?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

7.  The RO should then adjudicate the 
question of whether the veteran has 
submitted new and material evidence to 
reopen his previously denied claim of 
entitlement to service connection for 
hypertension, on the basis of all the 
evidence on file and all governing legal 
authority.  In the event that new and 
material evidence is found to have been 
submitted to reopen the claim, then the 
RO should initiate those actions in the 
indented paragraphs which follow.  If new 
and material evidence is not found to 
have been presented, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review

8.  In the event that new and material 
evidence is found by the RO to have been 
submitted to reopen the veteran's claim 
for service connection for hypertension, 
the veteran is to be afforded a VA 
cardiovascular examination by a physician 
for the purpose of determining the date 
of onset of his hypertension.  The 
veteran's claims folder in its entirety, 
including a copy of this remand, is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All diagnoses are then 
to be fully set forth.

The physician must be furnished a copy of 
38 C.F.R. § 4.104, Diagnostic Code 7101, 
as in effect both prior to and on January 
12, 1998, and should be asked to offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that the 
veteran's hypertension had its 
onset during a period of active 
duty from August 1953 to 
November 1955 or was manifested 
to a degree of 10 percent or 
more during the one-year period 
immediately following his 
discharge from service in 
November 1955?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

9.  Thereafter, the RO should review the 
examination reports.  If any report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report to the examiner for any and all 
needed action.  

10.  Lastly, the RO should adjudicate the 
veteran's claim for service connection 
for asthma, as well as his claims for VA 
compensation under § 1151 for a skin 
disorder (claimed as hives), hair loss 
under the arms, loss of energy, and loss 
of equilibrium, based on all the evidence 
of record and all governing legal 
authority, including the VCAA and 
38 C.F.R. § 3.655, as applicable.  In the 
event that the RO reopened the veteran's 
claim for service connection for 
hypertension and requested additional 
examination pursuant to the Board's 
directive above, then the RO should also 
adjudicate the merits of such reopened 
claim, based on all the evidence on file 
and all governing legal authority, 
including the VCAA and all pertinent case 
law.  If the veteran fails to appear for 
any examination, the letter notifying him 
of the date and time of the examination 
and the address to which the letter was 
mailed should be included in the claims 
folder.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


